I do not agree with that portion of the foregoing opinion which assumes that appellant, Prange, was a proper party in the county court, since the Civil Practice act has not been made applicable to these proceedings.
Section 3 of the act granting circuit courts concurrent jurisdiction with county courts in all matters pertaining to the organization and operation of drainage districts provides that appeals may be taken direct to this court from final orders of the circuit or county courts in cases of this type. (Ill. Rev. Stat. 1937, chap. 37, par. 160.) The right to appeal is strictly statutory and only parties to the record can avail themselves of it. (Cleveland v. Cleveland, 225 Ill. 570.) We have held that a relator may not appeal from a judgment in a suit upon an information filed by the Attorney General, because he is not a party to the record. (People v. Franklin County Building Ass'n,329 Ill. 582; Hesing v. Attorney General, 104 id. 292.) Similarly here, appellant, though financially interested in the outcome of the proceedings, was not a party to the record and was not entitled to seek a review of the order entered. The drainage commissioners were the unsuccessful petitioners in the county court — they were the persons directly affected by the order and they alone were entitled to prosecute an appeal. The appeal should have been dismissed. *Page 368